UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1810


NACOLE HAUSE,

                Plaintiff - Appellant,

          v.

ASTRAZENECA, LP,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:14-cv-04090-TMC)


Submitted:   November 17, 2015            Decided: November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Nacole Hause, Appellant Pro Se.  Charles Edgar McDonald, III,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nacole Hause seeks to appeal the district court’s order

adopting the magistrate judge’s report and recommendation and

granting AstraZeneca, LP’s motion for summary judgment.                          Hause

also appeals the district court’s orders denying her motion to

seal    the    record   and    her     motion    for   reconsideration      of    that

denial.

       In civil actions in which the United States is not a party,

parties are accorded 30 days after the entry of final judgment

to note an appeal.            Fed. R. App. P. 4(a)(1)(A).              The district

court    may,   however,      extend    the     time   for   filing    a   notice    of

appeal if a party so moves within 30 days after the expiration

of the original appeal period and demonstrates excusable neglect

or good cause for the extension.                Fed. R. App. P. 4(a)(5).            The

district court may also reopen the appeal period under certain

conditions.      Fed. R. App. P. 4(a)(6).              “[T]he timely filing of a

notice    of     appeal       in   a    civil     case    is   a      jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

       Hause did not file a notice of appeal within 30 days of the

district court’s order of judgment and did not seek an extension

of the appeal period until after expiration of the excusable-

neglect period.         Accordingly, this court lacks jurisdiction to

consider Hause’s appeal of the district court’s order granting

summary judgment, and we dismiss this portion of the appeal.

                                           2
       Hause did timely appeal the district court’s denial of her

motion to seal and her motion for reconsideration.                              We have

reviewed    the    record   and    find       no   reversible        error     in    those

orders.     Accordingly, we affirm them for the reasons stated by

the    district    court.      Hause    v.    AstraZeneca,         LP,   No.   6:14-cv-

04090-TMC    (D.S.C.    July     13,    2015;      Sept.    11,     2015).      We   deny

Hause’s motion to seal the record on appeal.                        We dispense with

oral    argument    because      the    facts      and     legal     contentions      are

adequately    presented     in    the    materials         before    this    court    and

argument would not aid the decisional process.



                                                                   DISMISSED IN PART;
                                                                     AFFIRMED IN PART




                                          3